Citation Nr: 1602024	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral total knee replacements.

2.  Entitlement to service connection for left shoulder surgery.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral ear infections.

5.  Entitlement to service connection for restless leg syndrome.

6.  Entitlement to service connection for residuals of left lower lung removal.

7.  Entitlement to service connection for residuals of right rib removal.

8.  Entitlement to an initial compensable rating for a pilonidal cyst scar.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1957 to September 1957 and from February 1961 to February 1965.  He had additional military reserve service from February 1957 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence added to the record in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral ear infections, restless leg syndrome, residuals of left lower lung removal, and residuals of right rib removal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his hearing in October 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issues of entitlement to service connection for bilateral total knee replacements and left shoulder surgery.

2.  Competent and credible evidence demonstrates a continuity of tinnitus symptomatology since the Veteran's active service.

3.  The Veteran has presented credible evidence that his pilonidal cyst scar is painful.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the issues of entitlement to service connection for bilateral total knee replacements and left shoulder surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for an increased 10 percent rating, but no higher, for a pilonidal cyst scar have been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  At his hearing in October 2015, prior to the promulgation of a decision in the appeal, the appellant explicitly expressed his desire to withdraw his appeal as to the issues of entitlement to service connection for bilateral total knee replacements and left shoulder surgery.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.

Duties to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in December 2009 and April 2010.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  There is no evidence of any additional existing pertinent records.  The Board notes that service personnel and treatment records for the Veteran's period of service from February 1957 to February 1961 are incomplete and that the record suggests that they may have been lost due to fire.  However, as service connection for tinnitus is being granted herein and the evaluation of the pilonidal cyst is based on current medical evidence, there is no need for these records at the present time.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  A September 2010 VA medical opinion obtained in this case as to the increased rating claim is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1311 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Tinnitus, where there is evidence of acoustic trauma, is considered as an organic disease of the nervous system, a chronic disease for VA presumptive compensation purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran reports that he was exposed to an acoustic trauma during his first period of active service.  He testified that during a training exercise he was in close proximity to an explosion, that he subsequently experienced ringing in the ears, and that that ringing has continued to this day.  Therefore, service connection via the demonstration of continuity of symptomatology is applicable.

Based upon the available evidence in this case, the Board finds the Veteran has presented credible evidence demonstrating a continuity of tinnitus symptomatology since active service.  Although the service treatment records associated with his first period of active service are unavailable, his reports of acoustic trauma are consistent with the circumstances of his service.  He is also found to competent to report symptoms of ringing in the ears that have continued since that event.  Any doubt that exists with regard to the merits of the Veteran's tinnitus claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014);38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to service connection for tinnitus is warranted.  

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square centimeters) and a 20 percent rating for an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The pertinent evidence of record includes service treatment records showing the Veteran underwent a pilonidal cystectomy in August 1964.  Records show that he experienced a mild wound infection post procedure and subsequently underwent excision of a deep stitch abscess.  

VA examination in September 2010 revealed a 1.5 by 8 centimeter skin scar over the sacral area with no sign of infection or redness.  There was no functional impairment caused by the scar, it was not located in an exposed area, and involved less than five percent of the total body area.  The diagnosis was pilondalcystectomy scar in sacral area that was linear with no functional impairment.  The examiner found the scar was most likely a result of the procedure in service.  

In statements and testimony in support of his claim the Veteran reported that he experienced pain associated with his scar.  He testified that the scar hurt if he sat on anything solid for a period of time, and that he used a donut-shaped cushion for relief.  He described the scar as tender and painful.  

Based upon the evidence of record, the Veteran has presented credible evidence that his pilonidal cyst scar is painful.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss current pain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence, however, demonstrating that he his scar is unstable, deep, or caused limited motion.  Such is simply not shown in the record.  Therefore, entitlement to an increased 10 percent schedular rating, but no higher, is warranted.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disability is congruent with the disability picture represented by the disability rating assigned herein.  The examiner clearly noted that the Veteran's manifest symptoms and impairment due to the disorder.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disability has resulted in any recent hospitalizations.  The Board further finds that the service-connected disability at issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.


ORDER

The appeal for entitlement to service connection for bilateral total knee replacements is dismissed.

The appeal for entitlement to service connection for left shoulder surgery is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased 10 percent rating, but no higher, for a pilonidal cyst scar is granted, subject to the regulations governing the payment of monetary awards.


REMAND

Additional development is required as to the remaining service connection issues on appeal.  The Veteran contends that he had ear problems during his second period of active service which he treated with ear drops.  He reported that he received the eardrops from a corpsman who provided them without notation to his treatment record.  He also contends that he has restless leg syndrome as a result of physical exertion during active service and that he had residuals of left lower lung and right rib removal as a result of asbestos exposure aboard ship.  

The Board notes that the Veteran's service treatment records dated during his second period service indicate duties as a ship's serviceman which VA has found to have a probability of minimal asbestos exposure.  See M21-1, Part IV, ii.1.I.3.  The Veteran thereby is found to have had a minimal level of asbestos exposure during service.  It is likewise conceded that his general duties involved physical exertion to the lower extremities during active service.  The available treatment records show the Veteran underwent a left thoracotomy and left upper lobectomy in September 1983 for a left upper lobe tumor.  An August 2003 private treatment report noted he had a history of cerumen impaction.  Records note treatment for otitis externa including in August 2005 and show a diagnosis of possible restless leg syndrome was provided in January 2010.  

The Veteran's specific claims have not been addressed by VA examination.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded VA examinations to address his remaining service connection claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA ear disorders examination to determine the nature and etiology of any current bilateral ear infection disability.  Based on examination, interview of the Veteran, and a review of the claims file, the examiner should address the following questions:  

a. Identify/diagnose any disability of the ears currently found on examination or that has been presented during the appeal period.  

b. Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability of the ears had its onset in service or is otherwise etiologically related to service.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current restless leg syndrome, residuals of left lower lung removal, or residuals of right rib removal.  The examiner must note that the Veteran's minimal asbestos exposure and duties involving physical exertion to the lower extremities during active service have been conceded.  Based on examination, interview of the Veteran, and a review of the claims file, the examiner should address the following questions:  

a. Identify/diagnose any restless leg syndrome, residuals of left lower lung removal, or residuals of right rib removal disability of currently found on examination or that has been presented during the appeal period.

b. For each disability identified, state whether it is   at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


